Exhibit FIRSTGOLD CORP. SUBSCRIPTION AGREEMENT FOR UNITS (For British Columbia, Alberta, Ontario and Offshore Subscribers) TO: FIRSTGOLD CORP. (the “Corporation”) AND TO: D&D SECURITIES COMPANY (the “Agent”) The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees to purchase from the Corporation that number of units of the Corporation (each, a “Unit”) set out below at a price of US$0.65 per Unit. Each Unit consists of one common share in the capital of the Corporation (each, a “Share”) and one-half of one common share purchase warrant (each whole common share purchase warrant, a “Warrant”).Each Warrant will entitle the holder thereof to purchase one common share of the Corporation (each, a “Warrant Share”) at a price of US$0.80 per Warrant Share (the “Exercise Price”) for a period of 18 months from the Closing Date (as hereinafter defined). The Subscriber agrees to be bound by the terms and conditions set forth in the attached “Terms and Conditions of Subscription for Units” including without limitation the representations, warranties and covenants set forth in the applicable schedules attached thereto. The Subscriber further agrees, without limitation, that the Corporation and theAgent (as hereinafter defined) may rely upon the Subscriber’s representations, warranties and covenants contained in such documents. Please print all information (other than signatures), as applicable, in the space provided below Number of Units: X US$0.65 (Name of Subscriber) Aggregate Subscription Price: (Account Reference, if applicable) ("Subscription Price") Per: (Authorized Signature) If the Subscriber is signing as agent for a beneficial purchaser ("Disclosed Principal") and is not a trust company or portfolio manager, in either case, purchasing as trustee or agent for accounts fully managed by it, complete the following: (Official Capacity of Title, if Subscriber is not an individual) (Name of individual whose signature appears above if different from the name of the Subscriber printed above.) (Name of Disclosed Principal) (Subscriber's Residential Address/Unit & Street) (Disclosed Principal's Residential Address (Unit & Street) (Municipality, Province, Postal Code) (Municipality, Province, Postal Code) (Subscriber's Fax Number) (Disclosed Principal's Fax Number) (Subscriber's Telephone Number) (Disclosed Principal's Telephone Number) Registered Shareholder Information (if different from Subscriber): Delivery Instructions as set forth below: (Name) (Name) (Account Reference, if applicable) (Account Reference, if applicable) (Address/Unit & Street) (Address/Unit & Street) (Municipality, Province, Postal Code) (Municipality, Province, Postal Code) (Contact Name)(Telephone Number) ACCEPTANCE: The Corporation hereby accepts the subscription as set forth above on the terms and conditions contained in this Subscription Agreement and the Corporation represents and warrants to the Subscriber that the representations and warranties made by the Corporation to the Agent in the Agency Agreement (as defined herein) are true and correct in all material respects as of the Closing Date (as defined herein) and that the Subscriber is entitled to rely thereon and on the terms, conditions and covenants contained in the Agency Agreement (save and except as waived by the Agent) as if the Subscriber were a party thereto. This       day of           , 2008 FIRSTGOLD CORP. (Authorized Signatory) - 2 - TERMS AND CONDITIONS OF SUBSCRIPTION FOR UNITS ARTICLE 1- INTERPRETATION 1.1 Definitions Whenever used in this Subscription Agreement, unless there is something in the subject matter or context inconsistent therewith, the following words and phrases shall have the respective meanings ascribed to them as follows: “Agency Agreement” means the agency agreement to be entered into betweenthe Agent and the Corporation in respect of the Offering. “Agent”means D&D Securities Company, together with any of its affiliates and any other investment dealers included in the syndicate for the Offering. “Business Day” means a day other than a Saturday, Sunday or any other day on which the principal chartered banks located in Toronto are not open for business. “Closing” shall have the meaning ascribed to such term in Section 4.1. “Closing Date” shall have the meaning ascribed to such term in Section 4.1. “Closing Time” shall have the meaning ascribed to such term in Section 4.1. “Common Shares” means shares of common stock of the Corporation as constituted on the date hereof. “Corporation” means Firstgold Corp. and includes any successor corporation to or of the Corporation. “Disclosed Principal” shall have the meaning ascribed to such term on the face page of this Subscription Agreement. “Exercise Price” shall have the meaning ascribed to such term on the face page of this Subscription Agreement. “NI 45-106” shall have the meaning ascribed to such term in Section 5.1(j)(i). “Offering” means the offering of up to a maximum of 7,692,307 Units. “person” means any individual (whether acting as an executor, trustee administrator, legal representative or otherwise), corporation, firm, partnership, sole proprietorship, syndicate, joint venture, trustee, trust, unincorporated organization or association, and pronouns have a similar extended meaning. “SEC” means the United States
